IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                          JOHN R. FRANCE,
                             Petitioner,
                                  v.
              THE INDUSTRIAL COMMISSION OF ARIZONA,
                            Respondent,

                            G ILA COUNTY,
                         Respondent Employer,

                ARIZONA COUNTIES INSURANCE POOL,
                       Respondent Carrier.


                         No. CV-20-0068-PR
                         Filed March 2, 2021


       Special Action from the Industrial Commission of Arizona
        The Honorable Michelle Bodi, Administrative Law Judge
                         No. ICA 20171-990349
                   Carrier Claim No. WC17000001316
                         AWARD SET ASIDE

        Opinion of the Arizona Court of Appeals, Division One
                       248 Ariz. 369 (App. 2020)
                             VACATED




COUNSEL:

Matt Fendon (argued), Matt Fendon Law Group, Phoenix; Toby Zimbalist,
Attorney at Law, Phoenix, Attorneys for John R. France
                       France v. IGA/Gila County
                           Opinion of the Court



Lori L. Voepel (argued), Eileen Dennis GilBride, Jones, Skelton & Hochuli,
PLC, Phoenix, Attorneys for Respondent Employer and Respondent
Carrier

Kristin M. Mackin, William J. Sims III, Sims Mackin LTD, Phoenix,
Attorneys for Amicus Curiae Arizona Municipal Risk Retention Pool

Robert E. Wisniewski, Law Offices of Robert E. Wisniewski, Phoenix,
Attorneys for Amicus Curiae Workers’ Injury Law & Advocacy Group
                          ________________

JUSTICE GOULD authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
BOLICK, LOPEZ, BEENE, and MONTGOMERY joined.
                       _______________

JUSTICE GOULD, opinion of the Court:

¶1            Under A.R.S. § 23-1043.01(B), employees may receive
compensation for mental injuries if “some unexpected, unusual or
extraordinary stress related to [their] employment . . . was a substantial
contributing cause of the mental injury, illness or condition.” We hold that
under this statute, a work-related mental injury is compensable if the
specific event causing the injury was objectively “unexpected, unusual or
extraordinary.” We further hold that under this objective standard, an
injury-causing event must be examined from the standpoint of a reasonable
employee with the same or similar job duties and training as the claimant,
as opposed to the claimant’s subjective reaction to the event.

¶2             Here, deputy John France developed post-traumatic stress
disorder (“PTSD”) after he shot and killed a man who threatened him with
a shotgun during a welfare check (the “Shooting Incident”). In denying
France’s claim for benefits, the administrative law judge (“ALJ”) for the
Industrial Commission of Arizona (“ICA”) erred by limiting her analysis to
whether France’s job duties encompassed the possibility of using lethal
force in the line of duty and failing to consider whether the Shooting
Incident itself was “unexpected, unusual or extraordinary.” Thus, for the




                                     2
                       France v. IGA/Gila County
                           Opinion of the Court



reasons discussed below, we set aside the ICA’s decision and award
denying benefits. 1
                                I.

¶3            On June 18, 2017, France, a Gila County deputy sheriff, and
another deputy were dispatched to a residence to perform a welfare check
regarding a man threatening to kill himself with a shotgun. France had
“engaged with the subject two nights before and during that encounter the
subject had threatened to kill officers.” When the deputies arrived at the
home, they positioned themselves on either side of a security gate at the
base of a stairway leading to a doorway on the second floor. France then
saw a man burst through the doorway, scream in rage, and run down the
stairs carrying a shotgun. The man advanced towards France, pointing a
shotgun two to three feet away from his chest and face. Knowing that his
light-weight vest would not stop a shotgun blast at point-blank range,
France feared he would be killed. The deputies told the man to drop his
weapon, but he ignored them.

¶4             Because the man was positioned between the deputies,
neither one could shoot without putting the other at risk. As the man
advanced towards France, he backed around the corner of the building
until he was “pinned” in an area with no further room to retreat. At that
point, however, the deputies were no longer in each other’s respective line
of fire, and they shot the man several times. The man fell to the ground
near France, who watched him die.

¶5            France started having “psychological problems” the next day.
He never returned to work and retired a few months later. France was later
diagnosed with PTSD and filed a workers’ compensation claim. However,
his employer, Gila County, and its insurer, Arizona Counties Insurance
Pool (collectively, “Gila County”), denied his claim on the grounds his
PTSD purportedly did not arise from “some unexpected, unusual or
extraordinary stress related” to his employment. France filed a request for
a hearing with the ICA.

1 We do not address France’s argument that A.R.S. § 23-1043.01(B) is
unconstitutional as applied to claimants “who work in high-stress
occupations” such as law enforcement. Neither the ALJ nor the court of
appeals considered this argument, and we did not accept it for review.
Further, because we set aside the ICA’s decision and award, we need not
address this argument.
                                    3
                         France v. IGA/Gila County
                             Opinion of the Court



¶6            An ALJ held a two-day evidentiary hearing, where medical
experts for both sides agreed that France suffered from PTSD caused by the
Shooting Incident. Thus, the only contested issue was whether the stress
he experienced during the Shooting Incident was “unusual, unexpected or
extraordinary” thereby making his injury compensable under § 23-
1043.01(B).

¶7            Following the hearing, the ALJ issued a decision denying
France’s claim. The ALJ concluded that based on France’s training and job
duties, the Shooting Incident was not unusual, unexpected, or
extraordinary. Specifically, the ALJ stated that “the stress of if or when to
employ deadly force is a usual, expected, and ordinary part of a Gila
County deputies’ [sic] duties,” and therefore “[t]here is nothing in the
[Shooting Incident] that sets [it] apart from the normal duties of a Gila
County deputy.” The ALJ further stated that because “Gila County
deputies are trained to face these types of dangerous situations . . . as being
a regular part of their duties,” the Shooting Incident was not “unusual,
unexpected, or extraordinary for a Gila County deputy to encounter . . . on
the job.”

¶8          France requested review of the decision, which was
confirmed by the ALJ. Thereafter, the ICA entered a decision and an award
denying France’s claim for workers’ compensation benefits.

¶9            France appealed, and the court of appeals set aside the ICA’s
decision and award. France v. Indus. Comm’n of Ariz., 248 Ariz. 369, 374 ¶ 17
(App. 2020). The court reasoned that the ALJ, in focusing her analysis on
France’s “training and job duties,” erroneously based the determination
“upon the nature of the event, rather than the nature of the stress.” Id. at 373
¶ 13 (emphasis added).        Further, the court held that the phrase
“unexpected, unusual or extraordinary stress” in § 23-1043.01(B), should be
construed as meaning “that the injury-inducing stress, imposed upon the
claimant by virtue of his employment was sufficiently significant and
noteworthy to differentiate it from the non-compensable, general stress
caused by the work regimen.” France, 248 Ariz. at 371 ¶ 2.

¶10          Because this case involves an issue of statewide importance
and statutory construction, we granted review.




                                       4
                        France v. IGA/Gila County
                            Opinion of the Court



                                     II.

¶11           Gila County argues that in applying § 23-1043.01(B), Arizona
courts have examined whether an employee’s work-related stress is
reasonable as compared to the stress experienced by “his fellow
employees” with the same job duties. But here, Gila County argues, the
court of appeals applied a standard based solely on France’s subjective,
personal reaction to the Shooting Incident. France disagrees, claiming that
the court of appeals correctly held that his PTSD was compensable because
the Shooting Incident itself was objectively “unexpected, unusual or
extraordinary.”

¶12          Thus, here, we clarify the standard that applies to
determining whether a mental injury arises from “some unexpected,
unusual or extraordinary stress related to employment.”

                                     A.

¶13           We review de novo questions of statutory construction.
Cundiff v. State Farm Mut. Auto. Ins. Co., 217 Ariz. 358, 360 ¶ 8 n.2 (2008).
“We interpret the words of a statute using their ordinary meanings,” Carrow
Co. v. Lusby, 167 Ariz. 18, 20 (1990), and avoid construing a statute in a
manner that leads to an absurd result. State v. Zeitner, 246 Ariz. 161, 168
¶ 26 (2019).

¶14            The legislature has enacted a comprehensive scheme of laws
providing compensation for workers injured in the course of their
employment. Grammatico v. Indus. Comm’n, 211 Ariz. 67, 70 ¶ 13 (2005);
Twin City Fire Ins. v. Leija, 244 Ariz. 493, 495 ¶ 11 (2018). In 1980, the
legislature enacted § 23-1043.01(B) to include compensation for work-
related mental injuries. To prove a compensable injury under § 23-
1043.01(B), a claimant must show that: (1) the work-related stress “was a
substantial contributing cause of the mental injury” and (2) the stress was
“unexpected, unusual or extraordinary.” Findley v. Indus. Comm’n of Ariz.,
135 Ariz. 273, 276 (App. 1983); see Owens v. Indus. Comm’n of Ariz., 129 Ariz.
79, 82 (App. 1981) (stating a “claimant bears the burden of establishing all
material elements” of a mental injury claim); see also Lapare v. Indus. Comm’n
of Ariz., 154 Ariz. 318, 321 (App. 1987) (stating that, prior to the enactment
of § 23-1043.01(B), cases involving “mental stress resulting in mental illness
[were] required to be unexpected, unusual, or extraordinary in order to be
compensable as an industrial injury”).

                                      5
                        France v. IGA/Gila County
                            Opinion of the Court



                                      B.

¶15          Here, it is undisputed that the Shooting Incident caused
France’s PTSD. Therefore, the sole issue before us is whether his injury was
caused by some unexpected, unusual, or extraordinary work-related stress.

¶16            There are two general categories of cases addressing this
issue. One category involves mental injuries caused by a gradual build-up
of work-related stress. See Arizona Workers’ Compensation Handbook § 5.4.2.2,
at 5-11 (Ray J. Davis et al. eds., 1992 & Supp. 2015) (discussing mental injury
cases where “the injury producing event is gradual in onset . . . develop[ing]
as a result of a gradual buildup of work-related stress”). In such cases, an
employee’s mental injuries are generally non-compensable because “there
is neither an articulable work-related event nor an increase in stressful
activity,” but rather “the resulting disability is caused by ‘gradual
emotional stress’ related” to the common stresses and strains of the work
regimen. Archer v. Indus. Comm’n of Ariz., 127 Ariz. 199, 204 (App. 1980); see
Verdugo v. Indus. Comm’n of Ariz., 114 Ariz. 477, 478–79 (App. 1977) (holding
that a mental injury “is not compensable if it is brought about by the general
building of emotional stress from the usual, ordinary, and [expected]
incidents of the workmen’s employment”); Lapare, 154 Ariz. at 320 (to same
effect); see also 4 Arthur Larson & Lex K. Larson, Larson’s Workers’
Compensation Law § 56.04(2), at 56-24 through 56-25 (2020) (compiling cases
involving gradual stress causing work-related mental injuries).

¶17            Thus, for example, in Muse v. Indus. Comm’n of Ariz., the court
denied a bus driver’s claim where the mental injury built up over a period
of time and was caused by his “tension and stress derived from the
responsibilities of driving” a bus. 27 Ariz. App. 312, 313–14 (1976). The
court concluded that the bus driver’s injury was caused by “nothing other
than the usual, ordinary and expected incidents of his job as a bus driver.”
Id. at 314. Similarly, in Shope v. Indus. Comm’n of Ariz., the court held that
an employee’s claim was not compensable where the injury was caused by
his increasing difficulty in getting “the cooperation of the other foremen,”
and his lack of authority to satisfy “numerous complaints from customers.”
17 Ariz. App. 23, 23, 25 (1972). Under these circumstances, the court
concluded that there was “no unexpected injury-causing event,” and that
“[t]he conflicts which [the employee] experienced were part of the usual,
ordinary and expected incidents of his employment.” Id. at 25; see Verdugo,
114 Ariz. at 479 (holding that an applicant’s “psychiatric disability was
related to his employment only in the sense that the demands of his work

                                      6
                        France v. IGA/Gila County
                            Opinion of the Court



were too much of him; that he had been promoted to a position of
responsibility beyond his capacity; that his physical symptoms were
essentially psychosomatic reactions to such stresses”); but see Fireman’s
Fund Ins. Co. v. Indus. Comm’n of Ariz., 119 Ariz. 51, 53–55 (1978) (holding
that an employee sustained a compensable mental injury caused by the
gradual build-up of stress due to a dramatically increased workload and
responsibilities).

¶18            Another category of cases involves a single work-related
event that is “sudden and unanticipated.” Arizona Workers’ Compensation
Handbook § 5.4.2.2, at 5-11. Courts have generally held that such claims are
compensable. Archer, 127 Ariz. at 204; see Brock v. Indus. Comm’n of Ariz., 15
Ariz. App. 95, 96–97 (1971) (holding that claimant, who aggravated a pre-
existing mental condition when he “ran over and killed a woman while
operating a water-truck in the course of his employment,” suffered a
compensable injury because the subject incident was an “unexpected
injury-causing event”); see also 4 Larson’s Workers’ Compensation Law
§ 56.04(1), at 56-15 through 56-23 (compiling cases involving a specific
work-related event causing mental injuries).

                                      C.

¶19            Courts apply an objective, reasonable person standard in
determining whether the stress placed on an employee by a work-related
incident is unexpected, unusual, or extraordinary. See Barnes v. Indus.
Comm’n of Ariz., 156 Ariz. 179, 183 (App. 1988); Pima Cmty. Coll. v. Indus.
Comm’n of Ariz., 137 Ariz. 137, 140 (App. 1983). This standard requires
courts to examine “the stressfulness of work-related events” from the
standpoint of a “hypothetical ‘reasonable person’” with the same or similar
job duties as the claimant. Barnes, 156 Ariz. at 184. Additionally, the inquiry
focuses on the stress imposed on the worker rather than how the worker
experienced it. See Findley, 135 Ariz. at 276 (stating that the compensability
of mental injury claims under § 23-1043.01(B) focuses on whether “the
stress placed upon” an employee was “unexpected, unusual or
extraordinary”); Archer, 127 Ariz. at 203, 205 (stating the “the test for
determining the measure of emotional stress is not a subjective one (i.e.,
how the employee reacts to the job), but an objective one (i.e., do the duties




                                      7
                         France v. IGA/Gila County
                             Opinion of the Court



imposed by the job subject the claimant to greater stress than his fellow
employees?)”). 2
                                  III.

¶20           Here, a specific event—the Shooting Incident—caused
France’s mental injury. Nevertheless, the ALJ failed to analyze whether the
Shooting Incident imposed stress on France that was unexpected, unusual,
or extraordinary. Supra ¶ 7. Instead, the ALJ focused solely on the nature
and scope of France’s job duties. Thus, the ALJ erred by failing to apply the
standard required by § 23-1043.01(B).

¶21            It is axiomatic that law enforcement officers are trained to
respond to welfare checks, and that during such calls there is a possibility
they might encounter a violent situation. But here, the specific work-
related event that caused France’s injury was the attack on France and his
subsequent shooting and killing of the gunman. The record in this case
shows that this type of encounter by a law enforcement officer is
exceedingly rare. For example, France testified that in his thirty-six years
as a law enforcement officer, he was involved in two gunfights, including
the subject incident, and only this incident involved killing a subject.
Likewise, at the ICA hearing, several law enforcement officers with many
years of service testified that, while they are trained and prepared to use
lethal force in the line of duty, they had never been involved in a gunfight.
And although the estimates varied, the evidence showed that officer-
involved shootings in Gila County were extremely rare, with fewer than ten
such incidents occurring over the past forty years. In short, the Shooting
Incident is not the type of incident that is part of a law enforcement officer’s
daily routine, nor is it expected that a deputy will face such a dramatic
brush with death in responding to a welfare check.

¶22           We therefore reject Gila County’s argument that to bring a
compensable mental injury claim under § 23-1043.01(B), a claimant must
prove that the injury-causing event was outside the scope of his assigned
job duties. To construe the statute in this manner ignores the central inquiry

2As the court of appeals noted, although Archer addressed whether work-
related stress was unexpected, unusual, or extraordinary in the context of
heart-related injuries, “which now, by statute, need not arise from any
particular type of stress,” “[t]he discussion and conclusions in Archer
remain sound as applied to mental injuries . . . .” See France, 248 Ariz. at 373
¶ 12 n.4.
                                       8
                        France v. IGA/Gila County
                            Opinion of the Court



of § 23-1043.01(B): whether the work-related event itself imposed stress on
the employee that was “unexpected, unusual or extraordinary.” Indeed,
based on Gila County’s construction of § 23-1043.01(B), a deputy who
suffers mental injuries caused by a gunfight, regardless of the
circumstances, could never receive compensation because such an incident
might possibly occur in the line of duty.

¶23            We emphasize that our holding today is limited to mental
injuries arising from a specific work-related incident and does not
encompass gradual injuries resulting from ordinary stresses and strains of
the work regimen. However, unlike gradual injuries, when a work-related
event is (like the Shooting Incident here) objectively unexpected, unusual,
or extraordinary, it is more likely to produce objectively unexpected,
unusual, or extraordinary stress, and, therefore, give rise to a compensable
injury. Supra ¶ 18.

¶24            Finally, we note that not all mental injuries caused by violent
encounters experienced by law enforcement officers in the line of duty are
compensable. As a preliminary matter, an officer must first establish that
his work-related stress was a substantial contributing cause of his mental
injury. Unlike the present case, many claims may not satisfy this initial
hurdle. Additionally, a court must examine the stressfulness of any such
incident from the standpoint of a “reasonable person” with the same or
similar job duties as the claimant, e.g., another law enforcement officer.
Thus, applying this standard, officers may be involved in many encounters
in the line of duty that produce expected, common, and ordinary stress.

                              CONCLUSION

¶25          For the reasons discussed above, we vacate the court of
appeals’ opinion and set aside the ICA’s decision and award denying
France’s workers’ compensation benefits.




                                      9